Opinion filed January 9, 2020




                                      In The


        Eleventh Court of Appeals
                                   ___________

                                No. 11-19-00372-CR
                                   ___________

                KYDRICK MARQUELL REED, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 238th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR52408


                      MEMORANDUM OPINION
      Appellant, Kydrick Marquell Reed, has filed an untimely pro se notice of
appeal from a judgment of conviction for the offense of manufacture or delivery of
a substance in Penalty Group 1. The trial court assessed Appellant’s punishment at
confinement for ten years. We dismiss the appeal.
      The documents on file in this appeal indicate that Appellant’s sentence was
imposed on May 28, 2019, and that his notice of appeal was filed in the district
clerk’s office on November 27, 2019. When the appeal was filed in this court, we
notified Appellant that his notice of appeal was not timely. We requested that
Appellant respond to our letter and show grounds to continue. Both Appellant and
his court-appointed attorney have filed a response, but neither have shown grounds
upon which this appeal may continue.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the
clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this
court reflect that Appellant’s notice of appeal was filed with the clerk of the trial
court 183 days after the sentence was imposed in open court. The notice of appeal
was therefore untimely. Absent a timely filed notice of appeal or the granting of a
timely motion for extension of time, we do not have jurisdiction to entertain this
appeal. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108,
110 (Tex. Crim. App. 1993).
      Both Appellant and his appellate attorney seem to indicate that this court has
jurisdiction because Appellant had timely filed a motion to impose community
supervision or “shock probation,” which the trial court apparently did not grant.
Counsel suggests that, because an order granting shock probation is an appealable
order, see State v. Robinson, 498 S.W.3d 914, 918 (Tex. Crim. App. 2016), “an order
denying ‘shock probation’ could also be an appealable order.” However, even if an
order denying shock probation had been entered, that order would not be an
appealable order and would not extend the deadline for Appellant to appeal his
conviction. See Dodson v. State, 988 S.W.2d 833, 834 (Tex. App.—San Antonio
                                          2
1999, no pet.) (citing Houlihan v. State, 579 S.W.2d 213, 215–16 (Tex. Crim. App.
1979)). We conclude that we have no jurisdiction to entertain this appeal.
        Accordingly, we dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM


January 9, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3